Citation Nr: 1234535	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including a tour in Vietnam.  He died in August 2007.  The appellant is his former spouse, who filed this appeal on behalf of two of the Veteran's children, V.H. and J.H.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC) benefits).

The appellant initially requested a hearing before the Board, but in a July 2011 statement withdrew her hearing request.  38 C.F.R. § 20.704(e) (2011).

An additional issue of entitlement to compensation under 38 U.S.C.A. § 1151 based on the Veteran's treatment at a VA facility has been raised by the record (see the representative's informal hearing presentation), but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board, therefore, is referring this claim to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claim that is before the Board, for service connection for cause of death, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The appellant, the Veteran's former spouse, filed this claim on behalf of V.H. and J.H. (two of the Veteran's children).  Some of the communications during this appeal also have been submitted by V.H., who is now an adult, as is J.H.

The law provides DIC for children of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The surviving spouse is first in line to receive DIC benefits, assuming the spouse qualifies as a surviving spouse for VA benefits purposes.  If the surviving spouse does not qualify, or if the surviving spouse has not filed a claim, or if there is no surviving spouse, a qualifying surviving child of the deceased Veteran is next in line to receive DIC payments, if awarded.  38 C.F.R. §§ 3.5, 3.152.  It does not appear there is a surviving spouse, only instead a former spouse, and it appears the Veteran's children qualify as surviving children.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

During his lifetime, the Veteran's established service-connected disabilities were Type II Diabetes Mellitus and peripheral neuropathy of both upper and lower extremities associated with the diabetes, so a complication of it.

The Veteran's death certificate shows he died in August 2007 from colon cancer with metastatic lesion.

The appellant and V.H. essentially contend the terminal cancer was caused by exposure to Agent Orange during the Veteran's military service in Vietnam.


The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it is presumed he was exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975 (the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Here, records reflect that the Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides (Agent Orange) while there.

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2011).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 

certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's death certificate and other VA records on file reflect that he died at the VA Medical Center (VAMC) in Topeka, Kansas, after being hospitalized there for over a month from July until August 2007.  The VA medical records from the terminal hospitalization are not on file, however, and must be obtained and considered in this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive, even if not actual, possession of the agency since generated within VA's healthcare system and maintained by VA, and must be obtained if the material could be determinative of the claim).  The most recent VA medical record on file is the report of a May 2002 VA diabetes examination.  So more recent medical records appear to exist, are seemingly relevant, and thus must be obtained.  Id.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In this case at hand, there is no disputing that colon cancer with metastatic lesion was the primary cause of the Veteran's death.  No other causes of death are listed on his death certificate.  But colon cancer is not a condition that is entitled to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  However, just because a claimant is not entitled to presumptive service connection based on exposure to herbicides does not preclude them from establishing entitlement to service connection, instead, with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).  Indeed, in McCartt, the Court made clear that the procedures discussed in Combee, which, in actuality, involved exposure to radiation, are nonetheless applicable in cases involving exposure to Agent Orange.

The appellant's representative contends that it is possible the terminal cancer originated in a different organ, and therefore requests that a medical opinion be obtained regarding this possibility.  So, given the incomplete medical records that are currently in the claims file, the possibility of showing the cancer originated elsewhere in an area that would permit presumptive service connection, and the additional possibility showing of entitlement to direct service connection, the Board believes additional medical comment is needed to fairly decide this appeal.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain all relevant VA medical records concerning any evaluation or treatment the Veteran received for his cancer or diabetes mellitus and associated complications from May 2002 until his death in August 2007.  In particular, obtain the VA medical records concerning his terminal hospitalization at the Topeka VAMC from July to August 2007.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the claimant if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Then forward the claims file and this additional evidence to an appropriate VA compensation examiner for review.  After reviewing the claims file for the pertinent medical and other history, including a complete copy of this remand, and acknowledging that, during his lifetime, the Veteran had established his entitlement to service connection for Type II Diabetes Mellitus and peripheral neuropathy of both upper and lower extremities 

associated with the diabetes, have the examiner provide an opinion as to the following: 

(A) The likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities were the immediate or underlying cause, or were etiologically related to the cause of his death; or if there was a causal connection between a service-connected condition(s) and death, that is, if a service-connected condition(s) substantially or materially contributed to cause death; if a service-connected condition(s) combined to cause death; if a service-connected condition(s) aided or lent assistance to the production of death; or if a service-connected condition(s) affected a vital organ, whether the debilitating effects of the service-connected disability(ies) rendered the Veteran less capable of resisting the effects of other diseases. 

(B) The likelihood (very likely, as likely as not, or unlikely) the Veteran's terminal colon cancer with metastatic lesion incepted during his military service from May 1967 to December 1968, or within one year of his discharge, meaning by December 1969, or is otherwise related to any disease, injury, or event in service, but especially to his presumed exposure to herbicides (Agent Orange) in Vietnam.

It is essential the examiner discuss the medical rationale underlying the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Ensure the opinion is responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this cause-of-death claim in light of all additional evidence.  If this claim continues to be denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

